DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record, for example:
(i) Davis et al. (US Pat Pub 2011/0248668) disclose a system (figs. 1 – 14 and all related texts) comprising: 
a processor (316, fig. 5); a memory (270, fig. 4) on which are stored machine readable instructions that when executed by the processor (para 0076, 0080), causes the processor to:
acquire a current battery data from a charging station node of the plurality of the charging station nodes, the current battery data includes a battery identification (ID) (shown in fig. 13 as receiving the device ID); 
store the current battery data (fig. 13: step 906: storing the device ID data, para 0054); 
compare the current battery data against a pre-stored battery data based on the battery ID (step 914 in fig. 14); and 
in response to a match, issue a certification for a battery to be released from the charging station node of the plurality of the charging station nodes to a user (shown as step 
(ii) Fan et al. (US Pat Pub 2017/0358168) also disclose a system comprising: 
a processor (fig. 1, 101, para 0018); a memory on which are stored machine readable instructions (software instructions stored on a non-transitory computer readable medium, para 0018) that when executed by the processor, cause the processor to: 
connect to a blockchain network that includes a plurality of charging station nodes (as shown in fig. 1, block chain of EV charging stations 102 – 105.  See also para 0005, 0015, etc…);
The combined teachings of Davis et al. and Fan et al. still lack the additional claimed feature “store the current battery data with a timestamp onto a blockchain ledger”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                           February 12, 2021